United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2435
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Nebraska.
Julio Valera-Ramirez, also known      *
as Roberto,                           *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: April 9, 2007
                                Filed: July 6, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                        ___________

WOLLMAN, Circuit Judge.

       Julio Valera-Ramirez was convicted of conspiring to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846, and
possessing with intent to distribute methamphetamine, in violation of §§ 841(a)(1) and
(b)(1). The district court1 sentenced him to 180 months’ imprisonment. Valera-
Ramirez appeals from his convictions, contesting the sufficiency of the evidence. We
affirm.


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
                                            I.

        On March 30, 2005, Trooper Ryan Hayes of the Nebraska State Patrol,
traveling westbound on Interstate 80, noticed a pick-up truck that lacked a front
license plate, as required by Nebraska law. He followed the truck and, after a
registration check indicated that there was no registration for the truck on file, initiated
a traffic stop.

       There were two occupants in the vehicle: the driver, Valera-Ramirez, and the
passenger, Alberto Lizarro-Castro. The two men handed Hayes their Mexican voter
registration cards as well as the rental agreement for the truck. Lizarro-Castro told
Hayes that they were coming back from Denver, where they had spent a week painting
a house. Hayes noticed that the rental agreement stated that the truck had been due
back two days earlier and that it was authorized to be driven “en route to MN.” The
agreement also stated that the vehicle had been rented to a Brenda Medina and that
Valera-Ramirez was one of the authorized drivers.

       The men acknowledged that they were in the United States illegally, and were
arrested. Their vehicle was taken to an Immigration and Customs Enforcement (ICE)
office. At the ICE office, a drug-sniffing dog alerted to the area underneath the
steering column. When the dog’s handler reached under the steering column, he
discovered a cylindrical package about one foot long and wrapped in electrical tape.
In the middle of this package was a white crystal substance later determined to be
methamphetamine. Hayes noticed that there were bolts holding the dash together that
appeared tooled or scarred in a manner consistent with their recent removal. Because
they lacked the tools necessary to dismantle the area under the steering column and
investigate further, law enforcement agents towed the truck to a nearby auto
dealership. At the dealership, mechanics removed the impact bar, which contained
seven additional packages of methamphetamine. The methamphetamine collected
from the vehicle weighed a total of 2.44 pounds and had a value in excess of $35,000,

                                            -2-
which could be increased by diluting the methamphetamine and breaking it down into
smaller packages for resale.

       At trial, Medina, the woman who had rented the truck, testified that her husband
had asked her to rent the vehicle for some friends of his. Valera-Ramirez, Medina’s
husband, and an unidentified man accompanied her to the rental company. When she
asked her husband’s friends whether they wanted a small car, the unidentified man
told her that they would be needing a larger vehicle. At the rental counter, this other
man also stated that Valera-Ramirez would be the driver and that they would be going
to Minnesota.

      The jury also heard testimony from a Nebraska state trooper regarding the
modus operandi of drug couriers. He explained that drug suppliers utilize drug
couriers, who rent vehicles that are later loaded with narcotics. The drug courier then
drives the narcotics-laden vehicle to another location, sometimes making deliveries
and sometimes bringing the vehicle to a location where drugs that have been more
securely stowed can be removed.

                                          II.

      Valera-Ramirez argues that the evidence was insufficient to prove that he had
possessed the methamphetamine or that he had conspired with anyone to distribute it.
We disagree.

       Viewing the evidence and the inferences that may be reasonably drawn
therefrom in the light most favorable to the verdict, United States v. Barajas, 474 F.3d
1023, 1025 (8th Cir. 2007), there was sufficient evidence that Valera-Ramirez
possessed the drugs and conspired with others to distribute them. First, there was
sufficient evidence that Valera-Ramirez had constructive possession of the drugs. To
establish constructive possession, the government was required to prove that Valera-

                                          -3-
Ramirez had “knowledge and ‘ownership, dominion, or control over the contraband
itself, or dominion over the [vehicle] in which the contraband [was] concealed.’”
United States v. Flores, 362 F.3d 1030, 1036 (8th Cir. 2004) (quoting Ortega v. United
States, 270 F.3d 540, 545 (8th Cir. 2001)) (first alteration in the original). The fact
that Valera-Ramirez was the driver and an authorized operator of the vehicle in which
the methamphetamine was found suffices to establish his control over the drugs. See
Flores, 362 F.3d at 1036 (the fact that the defendant was the driver of the car in which
drugs were found was enough to establish his control over those drugs). As for
knowledge, in addition to the aforementioned evidence, there was testimony that
Valera-Ramirez was present when the pick-up truck was rented and that he had heard
another man remark that a larger vehicle was needed. Moreover, the events in this
case were consonant with the drug courier modus operandi described by the trooper.
Collectively, this evidence was sufficient to establish that Valera-Ramirez was a drug
courier who knew that a large quantity of drugs had been stashed in his rental vehicle.2
This evidence also suffices to establish that he had conspired with others.3

      The convictions are affirmed.
                      ______________________________




      2
       Valera-Ramirez points out that there was no information regarding the
vehicle’s rental history, apparently attempting to imply that the drugs could have been
stashed by someone unconnected to Valera-Ramirez who had rented the vehicle
previously. In light of the aforementioned evidence and considering the low
probability that an individual would rent a car, load it with valuable contraband, and
then return it to the rental company, the jury could reasonably have rejected this
hypothesis.
      3
       That this conspiracy was directed toward distribution can be inferred by the
large quantity of drugs involved. See United States v. Billingsley, 160 F.3d 502, 506
(8th Cir. 1998) (remarking that a large quantity of drugs is circumstantial evidence of
an intent to distribute).

                                          -4-